Dismissed and Opinion filed June 6, 2002








Dismissed and Opinion filed June 6, 2002.
 
 
 
In The
 
Fourteenth Court of Appeals
_________________
 
NO. 14-01-01059-CV
____________
 
SAMUEL MARES, SR., Appellant
 
V.
 
THE CITY OF HOUSTON, Appellee
 

 
On
Appeal from the 125th District Court
Harris
County, Texas
Trial
Court Cause No. 99-54929
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed August 9, 2001.  
On May 31, 2002, the parties filed an
agreed motion to dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered
dismissed.  
 
PER CURIAM
Judgment rendered and Opinion filed June 6, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).